Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Species II, Fig. 20, claims 13-20 in the reply filed on 11/18/2021 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 13-15 and 20 is/are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Izumi (Pub. No.: US 2016/0093524).
Re Claim 13, Izumi, FIG. 17 teaches a three-dimensional (3D) memory structure, comprising: 
a film stack disposed on a substrate, the film stack comprising conductive (46, ¶ [0091]) and dielectric layers (32, ¶ [0020]) alternatingly stacked on top of each other; 
a plurality of memory strings (55) vertically penetrating through the film stack, wherein each of the plurality of memory strings comprises a memory film (50, [0038]), a channel layer (60) and a core filling film (62); and 

vertically penetrates one or more of the conductive (76, [0105]) and dielectric layers (74, [0104]) such that each conductive layer of the film stack is electrically connected to at least one of the plurality of contact structures; and 
are surrounded by the plurality of memory strings (55).
Re Claim 14, Izumi, FIG. 17 teaches the 3D memory structure of claim 13, wherein each of the plurality of contact structures (74/76/66/64) comprises a liner (64/74) surrounding a conductive material (66/76).
Re Claim 15, Izumi, FIG. 17 teaches the 3D memory structure of claim 14, wherein the liner comprises an insulator (64/74) configured to electrically isolate the plurality of contact structures from one or more conductive layers (66/76) of the film stack.
Re Claim 20, Izumi, FIG. 17 teaches the 3D memory structure of claim 13, wherein the plurality of contact structures (74/76/66/64) are randomly distributed in a memory array.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Izumi in view of Lee (Patent No.: US 998334).
	Re claim 16, Izumi teaches all the limitation of claim 13.
Izumi fails to teach the limitation of claim 16.
Lee teaches the 3D memory structure of claim 13, further comprising: a common source contact (SP, FIG. 17) vertically penetrating the film stack (220/230), wherein the common source contact is electrically connected to the substrate (100).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching in order to achieve higher integration of semiconductor memory devices as taught by Lee, col. 1, lines 19-35. 
Re Claim 17, in the combination, Izumi, FIG. 17 teaches the 3D memory structure of claim 16, wherein the common source contact (SP) comprises an isolation liner (335, col. 15, lines 30-40) configured to electrically isolate the common source contact from the conductive layers (220, col. 15, lines 40-45) of the film stack.
Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Izumi in view of Xu (Pub. No.: US 2021/0057441).
	Re Claims 18-19, Izumi teaches all the limitation of claim 13.
Izumi fails to teach the limitation of claims 18-19.
Xu teaches a plurality of dummy memory strings (23, FIG. 8, ¶ [0018] and referring to FIGS. 11/11A to see the cross sectional view) vertically penetrating through the film stack (20/22) adjacent to the plurality of contact structures, wherein each of the plurality of dummy memory strings comprises the core filling film (38) (claim 18).
wherein the plurality of contact structures (59/61, FIG. 21, ¶ [0023]) are coplanar with the film stack (claim 19).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of providing the ability to remotely upgrade the devices for enhanced features as taught by Xu, BACKGROUND. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TONY TRAN/Primary Examiner, Art Unit 2894